UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 99-4127

HERBERT B. WALKER,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Newport News.
Henry C. Morgan, Jr., District Judge.
(CR-98-43)

Submitted: December 29, 1999

Decided: January 20, 2000

Before WIDENER, TRAXLER, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard C. Kerns, Newport News, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Timothy R. Murphy, Special Assistant
United States Attorney, Billy B. Ruhling, II, Third Year Law Student,
Norfolk, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Herbert B. Walker was convicted by a jury of one count of conspir-
acy to distribute heroin and six counts of distribution, for which he
was sentenced to 156 months imprisonment. Walker appeals, chal-
lenging the sufficiency of the evidence only with respect to the con-
spiracy conviction. We affirm.

An undercover DEA agent made four controlled purchases of her-
oin from Walker between May and July of 1998. Each of the total of
sixty bags of heroin was packaged in a pink glassine envelope
stamped with the logo of a teddy bear lifting a barbell. After Walker's
arrest, he admitted to having sold three to four bundles of heroin a day
for six or seven months in order to make money to pay his bills.
Walker identified his primary supplier as Wade Cutchens
("Toolman"), whose supplier was Cut Wooten. Walker named a num-
ber of other individuals who also worked for Wooten and stated that,
on some occasions, he obtained his drugs from other of Wooten's dis-
tributors. Walker also stated that Cut Wooten's heroin was packaged
with the distinctive teddy bear logo and that he (Walker) sold the her-
oin at specific locations as directed by Wooten. The jury convicted
Walker of conspiracy to distribute heroin and distributing heroin; he
appeals the conspiracy conviction, claiming that the evidence was
insufficient to support the conviction.

A defendant challenging the sufficiency of the evidence to support
a conviction bears "a heavy burden." United States v. Hoyte, 51 F.3d
1239, 1245 (4th Cir. 1995). In reviewing the sufficiency of the evi-
dence supporting a criminal conviction, our role is limited to consid-
ering whether "there is substantial evidence, taking the view most
favorable to the Government, to support it." Glasser v. United States,
315 U.S. 60, 80 (1942).

To prove conspiracy to distribute heroin, the government must
establish: (1) an agreement to distribute existed between two or more
persons; (2) the defendant knew of the conspiracy; and (3) the defen-
dant knowingly and voluntarily became part of the conspiracy. See
United States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996). With

                    2
respect to the last element, the government need not prove that the
defendant knew the particulars of the conspiracy or all of his co-
conspirators. Id. at 858.

Walker claims that the government failed to prove an agreement to
distribute heroin between himself and anyone else, namely Cutchens
or Wooten. However, "to sustain a conspiracy conviction, there need
only be a showing that [the] defendant knew of the conspiracy's pur-
pose and some action indicating his participation." United States v.
Collazo, 732 F.2d 1200, 1205 (4th Cir. 1984). After there has been
a showing that a conspiracy exists, only a slight connection between
the defendant and the conspiracy need be established in order to sus-
tain the conviction. See United States v. Seni , 662 F.2d 277, 285 n.7
(4th Cir. 1981). And, a defendant may be convicted of conspiracy
"without full knowledge of all of [the conspiracy's] details, but if he
joins the conspiracy with an understanding of the unlawful nature
thereof and willfully joins in the plan on one occasion, it is sufficient
to convict him of conspiracy, even though he had not participated
before and even though he played only a minor part." Burgos, 94 F.3d
at 858 (quoting United States v. Roberts, 881 F.2d 95, 101 (4th Cir.
1989)).

We find that the evidence, including Walker's admissions upon his
arrest, was sufficient to support his conspiracy conviction. Accord-
ingly, we affirm. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

AFFIRMED

                     3